Citation Nr: 0704105	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection a left extremity 
disorder.   
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran had active service from January 1951 to December 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 and January 2004 RO 
rating decisions.  The March 2003 RO decision, in pertinent 
part, denied service connection for PTSD.  The January 2004 
RO decision determined that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
left extremity disorder.  In June 2004, the veteran testified 
at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  In October 2004, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  

2.  Prior to the Court's decision, the veteran died. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2005); 38 C.F.R. § 20.1302 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in October 2004, the Board upheld the RO's 
denial of the veteran's claims.  The veteran filed a timely 
appeal to the Court.  In September 2006, the Court affirmed 
the Board's decision.  However, in October 2006, the Court 
was informed that the veteran had died in September 2006, 
prior to the Court's decision.  As a result, the Court 
revoked its September 2006 decision and the Board's October 
2004 decision.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.

ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


